Ryland, Judge,
dolivored the opinion of the court.
The only point in this case necessary for our decision involves the authority of the constable to sell the plaintiff’s property. There is nothing in the record except this which requires any notice from this court. So far as regards the organization of the township and district, the election of trustees, and the assessment of taxes, and issuing of the warrant, and the renewal of the same, we pass over without comment, further than to say, in the whole case, so far as these matters are involved, there is nothing demanding any decision of this court on account of errors therein.
The 2d section of article 7 of the “ Act to provide for the organization, support and government of common schools in the state of Missouri,” approved February 24th, 1853, and which took effect from and after the first day of November, 1853, and the 2d section of art. 7 of the act on the same subject, approved December 12,1855, (R. C. 1855, p. 1439,) are the same, and as follows: “ In case any person refuses to pay his or her liabilities, under the provisions of the act, upon demand of the constable, he shall have power to levy on the goods and chattels of such delinquent, and sell the same in the same manner as provided for executions issued by justices of the peace.” This section gives the power to the constable to make the levy and to sell, and it is the only one that does give to him the power. Now it is manifest that the legislature did not confer this power to be exercised at the will of the constable ; he was authorized, empowered, in case any person refused to pay his liability under this act, upon demand of the constable, to levy and sell. He had no power to levy and sell without first demanding the amount assessed and mentioned in his warrant, and the party refusing to pay the liability. This section is not merely directory; it confers power only in certain events. When, therefore, the constable attempts to justify his act of levying and sale under the *408warrant of the trustees, he must go further than merely to show his warrant; he must prove that he made the demand contemplated by the statute, and the refusal or neglect of the person liable to pay the amount of his liability, or lie fails in his defence. The power of levying and selling a person’s property, when given by statute in certain events, or upon a certain state of facts, must be construed strictly; and the officer exercising this power must look to it that the events have happened, or the state of facts exists, otherwise he will. be liable. The judgment must be a frmed;
Judge Scott concurring.